internal_revenue_service number release date index number ------------------------- ------------------------ ---------------------------------- ------------------------------------------------------------ --- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ---------- telephone number -------------------- refer reply to cc psi b04 plr-104310-15 date august legend --------------------------------------------- --------------------------------------- ---------------- -------------------- -------------------------------- trust -------------------------------------------- trust a husband wife settlors daughter ---------------------------------------------------- daughter ----------------------------------------------------- daughter ------------------------------------------------------ date date date date date year year state court -------------------------------------------------------------------- statute -------------------------- ------------------ ------------------- ----------------------- ------------------- ------ ------ ------------------------------------------------- dear -------------- this letter responds to your representative’s letter of date requesting income gift estate and generation-skipping_transfer_tax rulings with respect to trust plr-104310-15 on date year settlors husband and wife created an irrevocable_trust trust for the benefit of settlors’ three children daughter daughter and daughter and their issue the trust names an individual trustee and a corporate trustee date is after date it is represented that settlors allocated sufficient gst_exemption to cause trust to have a zero inclusion_ratio for purposes of chapter article ii a of trust provides that the trustees are authorized to accumulate net_income or in the corporate trustee’s discretion distribute the net_income to daughter daughter or daughter in equal shares if any of the daughters are deceased when such net_income is to be distributed her equal share of net_income shall be distributed to her issue living from time to time per stirpes or if there shall be no such issue of a deceased daughter then living to our then living issue per stirpes article ii b of trust provides that any net_income not distributed is to be accumulated and added to principal annually further the trustees are also authorized to distribute to any one or more of settlors’ issue from time to time living as much of the principal of the trust even to the extent of exhausting principal as the corporate trustee believes is desirable for the health support in reasonable comfort or education of settlors’ issue the settlors’ primary concern during the life of their daughters is for their health and support in reasonable comfort and the corporate trustee need not consider the interest of any other beneficiary in making distributions to the settlors’ daughters under this paragraph article ii c of trust provides that trust shall terminate on whichever event occurs first the distribution date i the day before the end of twenty-one years after the death of the last to die of settlors and all settlors’ issue who are living as of date or ii the death of the person who is our last surviving issue on the distribution date the trustees shall distribute the remaining trust principal to our then living issue per stirpes or if none to the estate of the last of our issue to die article v a of trust provides that the trustees are empowered to make allocations division and distributions of trust property in cash or in_kind or partly in each to allocate different kinds or disproportionate shares of property or undivided interests in property among the beneficiaries or separate trusts on date husband created a revocable_trust trust a when husband died on date year pursuant to the provisions of trust a_trust a assets equivalent to husband’s gst_exemption were transferred to trust date is after date it is represented that husband’s gst_exemption was automatically allocated to the trust a assets to cause this transfer to have an inclusion_ratio of zero it is represented that there have been no additional contributions made to trust since date the trustees of trust propose to divide trust’s assets into three separate equal trusts separate trusts where each separate trust will benefit each of the settlors’ three plr-104310-15 daughters daughter daughter daughter and that daughter’s respective issue each separate trust will have the same provisions as trust except that it would be solely for the benefit of the daughter for which the trust is named and her issue each separate trust will be funded with one-third of each asset currently held by trust and each separate trust will be subject_to the same terms and conditions as trust on date the trustees petitioned state court to permit the division of trust into three equal trusts under statute state court has jurisdiction to partition trust on date state court issued an order authorizing the trustees to separate trust into three equal trusts one for each daughter and that daughter’s issue so that each new trust would operate under the same terms and provisions as trust except as necessary to accomplish the division state court’s order is conditioned upon the trustees obtaining a favorable private_letter_ruling you request the following rulings the proposed division of trust into a separate trusts for each daughter and her issue will not alter trust’s inclusion_ratio which will remain the same for each of the separate trusts the proposed division of trust into a separate trust for each daughter and her issue will not cause any portion of the assets of trust or of the separate trusts to be includible in the gross_estate of any beneficiary of any such trust under sec_2035 through the proposed division of trust into a separate trust for each daughter and her issue will not constitute a transfer for gift_tax purposes under sec_2501 the separate trusts for each daughter and her issue will be treated as separate taxpayers for federal_income_tax purposes pursuant to sec_643 the proposed division of trust into a separate trust for each daughter and her issue will not result in any trust property having been deemed paid credited or distributed for purposes of sec_661 or sec_1_661_a_-2 and therefore will not result in the realization by trust or separate trusts or by a beneficiary of any such trust of any income gain_or_loss under sec_661 and sec_662 the proposed division of trust into a separate trust for each daughter and her issue will not result in the realization of any income gain_or_loss to trust separate trusts or a beneficiary of any such trust under sec_61 or sec_1001 the proposed division of trust into a separate trust for each daughter and her issue will result in each separate trust holding its share of trust’s plr-104310-15 property with the same basis as it had when owned by trust at the time of the division under sec_1015 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 as in effect in year provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 as in effect for year provides that the gst_exemption amount for any calendar_year is equal to the applicable_exclusion_amount under sec_2010 for each calendar_year under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulation the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 plr-104310-15 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate state court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribution trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the example states that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust and trust a were created after date it is represented that trust which includes the portion of trust a that was transferred into trust on husband’s death has a zero inclusion_ratio no guidance has been issued concerning modifications that may affect the status of chapter trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trusts to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a non-chapter trust should similarly not affect the exempt status of a chapter trust plr-104310-15 the present case involves facts that are similar to example in sec_26_2601-1 the trustees of trust propose to divide trust’s assets into three separate equal trusts separate trusts where each separate trust will benefit each of the settlors’ three daughters daughter daughter daughter and that daughter’s respective issue each separate trust will have the same provisions as trust except that it would be solely for the benefit of the daughter for which the trust is named and her issue each separate trust will be funded with one-third of each asset currently held by trust and each separate trust will be subject_to the same terms and conditions as trust accordingly based upon the facts submitted and representations made we conclude the division of trust into separate trusts will not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust accordingly based upon the facts submitted and representations made we conclude that the proposed division of trust into separate trusts for each daughter and her issue will not alter trust’s inclusion_ratio which will remain the same for each of the separate trusts ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent's death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death- the possession or enjoyment of or the right to the income from the property or the right either alone plr-104310-15 or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein which the decedent has made a transfer by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or when any such power is relinquished during the 3-year period ending on the date of the decedent’s death in order for sec_2035 through to apply to daughters and their issue the division would have to cause daughters and their issue to be treated as transferors of the trust assets the division of trust into separate trusts does not cause daughters or their issue to become transferors of the assets of trust for purposes of sec_2035 through accordingly based upon the facts submitted and representations made we conclude that the proposed division of trust into a separate trust for each daughter and her issue will not cause any portion of the assets of trust or of the separate trusts to be includible in the gross_estate of any beneficiary of any such trust under ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the division of trust into separate trusts will not result in a transfer of property or of beneficial interests in trust by daughters or their issue for purposes of sec_2511 accordingly based upon the facts submitted and representations made we conclude that the proposed division of trust into a separate trust for each daughter and her issue does not constitute a transfer for gift_tax purposes under sec_2501 plr-104310-15 ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 separate trusts will each have different primary beneficiaries we conclude that as long as each separate trust created by the division of trust is separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based solely on the facts submitted and representations made we conclude that the division of trust into separate trusts is not a distribution under sec_661 or sec_1_661_a_-2 ruling sec_61 and provides that gross_income includes gains derived from dealings in property and income from an interest in a_trust plr-104310-15 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained the trustees of trust propose to exercise the authority granted by the trust document to the trustees to divide trust into separate trusts thus the division of trust is a result of the exercise by the trustees of authority granted to the trustees under the terms of the trust document as construed by the state court not a result of the exchange of their interests in the trust accordingly no exchange has occurred based upon the facts submitted and representations made we conclude that the proposed conversion will not result in realization of gain_or_loss under sec_61 or sec_1001 to any beneficiary of the trust ruling sec_1015 provides that if the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust the basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to the termination of the trust and distribution of the property or thereafter plr-104310-15 based on the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the trust assets will be the same after the modification and division of trust as the basis of those assets before the modification and division the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure cc
